EXHIBIT 10.2

FIRST AMENDMENT

TO THE

Zions Bancorporation 2006-2008 Value Sharing Plan

This First Amendment to the Zions Bancorporation 2006-2008 Value Sharing Plan
(the “Plan”) is made effective as of the 1st day of January, 2006, by Zions
Bancorporation Benefits Committee (“Committee”) on behalf of Zions
Bancorporation, hereinafter referred to as the “Company.”

W I T N E S S E T H:

WHEREAS, the Company has heretofore entered into the Plan; and

WHEREAS, the Company has reserved the right to amend the Plan in whole or in
part and has delegated amendment authority to the Committee; and

WHEREAS, the Company wishes to amend the Plan to comply with the final
regulations issued Internal Revenue Service under Section 409A of the Code; and

WHEREAS, these amendments are within the authority granted to the Committee by
the Committee.

NOW THEREFORE, in consideration of the foregoing premises the Committee adopts
the following amendments to the Plan (amended language is in bold italics):

(Objective)

1. The section titled “Objective” is amended as follows:

The purpose of the 2006–2008 Zions Bancorporation Value Sharing Plan (the
“Plan”) is to provide a three-year incentive plan for selected members of the
senior management group and other key managers of Zions Bancorporation and its
subsidiaries (the “Company”). It is designed to create long-term shareholder
value by focusing the Participant’s attention on improving the Company’s
financial results over a three-year period. The Plan is intended to provide for
incentive bonus payments, determined as provided herein, which qualify as
performance based compensation paid on a short term deferral basis, within the
meaning of the regulations and guidance issued by the Internal Revenue Service
pursuant to Section 409A of the Internal Revenue Code (“IRS Guidance”). The
Company also intends that the compensation payable under the Plan shall be
subject to and available for deferral under the terms of the Zions
Bancorporation Restated Deferred Compensation Plan (“Zions DC Plan”).



--------------------------------------------------------------------------------

(Eligibility)

2. The Section titled “Eligibility” is amended as follows:

Selected key members of the senior management group and other key managers in
the Company its subsidiaries as determined by the Zions Bancorporation Board of
Directors (the “Board”) or its Executive Compensation Committee (the
“Committee”). In connection with the Plan, the Company shall maintain a written
list of those eligible to participate in the Plan who shall be referred to
herein as “Participants.”

(Frequency of Awards)

3. The titled “Frequency of Awards” is amended as follows:

Except as provided herein, the incentive bonus payments, if any, earned under
this Plan will be paid no later than the 15th day of the third month following
the conclusion of the Award Period.

(Other Administrative Provisions)

4. Section 4, Other Administrative Provisions is amended as follows:

(3) Except as provided in sub-paragraph 4 below, Participants will not vest in
any benefits available under the Plan until the conclusion of the Award Period.

(4) In order to receive any payment under the Plan, Participants must be
employed by the Company or one of its subsidiaries at the time payment is
actually made. This rule shall apply regardless of whether the payment is the
initial payment made following the conclusion of the Award Period or the
deferred payment described below. Nevertheless, in the event a Participant
attains a separation from service on account of death, permanent disability, or
normal or early retirement (unless following termination of employment on or
after early retirement age the Participant becomes employed by an entity which
competes with Zions Bancorporation or any of its subsidiaries), Participant (or
his/her estate) shall be eligible to receive a pro-rata incentive payment at the
conclusion of the Award Period. This award will be based upon the Participant’s
calculated incentive award as approved by the Board or Committee for the
performance achieved for the number of full calendar quarters the Participant
was employed as an officer of the Company and was a Participant in the Plan
prior to death, permanent disability or retirement. For purposes of this Plan, a
Participant will not be considered to have terminated employment on account of
early retirement before age 55, or on account of normal retirement before age
65, unless otherwise approved by the

 

2



--------------------------------------------------------------------------------

Committee in advance of termination by the Committee. For purposes of the Plan,
permanent disability means a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.

(5) If the amount of the incentive bonus payment due a Participant at the
conclusion of the Award Period exceeds 100% of his/her base salary as in effect
at December 31, 2008, or at such earlier date on which the Participant’s
termination of employment with the Company occurs, then payment of the excess
amount shall be deferred and paid following the first anniversary of the
conclusion of the Award Period, but in no event later than March 15, 2010.
Receipt of the excess incentive bonus payment amount is expressly conditioned on
the Participant satisfying the employment conditions established in (4).
Nevertheless, if a Participant timely and properly elects, as permitted under
the Zions DC Plan, to defer any incentive bonus payment or any excess incentive
bonus payment that would otherwise be payable under (4) or (5), the Participant
shall be required to be continuously employed by the Company or one of its
subsidiaries only through the actual date the payment would have been made under
this Plan, but for the Participant’s deferral election made under the Zions DC
Plan.

(6) The Company shall retain the right to withhold payment of incentive bonus
compensation to Participants in the event of a significant deterioration in the
Company’s financial condition, or if so required by regulatory authorities, or
for any other reason considered valid by the Board in its sole discretion.

(7) Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Company’s “at-will” policy of employment.

(8) In the event a Participant transfers within the Company during the Award
Period, he/she may be eligible to receive a pro-rata award from each
participating Zions entity based on the number of months of Participant’s
employment in each entity and each entity’s financial performance.

(9) In the event of a change in control of the Company, the Plan will be
terminated and payments shall be made in accordance with the provisions of
section 3 (b) of the Change in Control Plan (except using the definition of
Change of Control set forth herein). Change of control means a change in
ownership or effective control of the Company as defined in IRC Regulation
1.409A-3i(5).

(10) This document is intended solely to create a program for the creation and
distribution of incentive bonus compensation on a short term deferral basis to a
select

 

3



--------------------------------------------------------------------------------

group of management or highly compensated employees. Nothing herein creates a
contractual obligation binding on the Board, and no Participant shall have any
legal rights with respect to an Award until such Award is actually distributed,
whether from this Plan or if deferred, from the Zions DC Plan.

(11) Any distribution under this Plan or the Zions DC Plan which goes to a
Specified Employee may not be made before the date which is six months after the
date of separation from service (or, if earlier, the date of death of the
employee). Specified Employee means a participant who, as of the date of such
participant’s Separation from Service is a key employee of the Company (or a
member of the control group) if the participant meets the requirements of
section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding section 416(i)(5))at any time during
the 12 month period ending December 31. The determination date of Specified
Employees shall be made as of each January 1. If a participant is a key employee
as of January 1, the participant is treated as a key employee for the entire 12
month period beginning on January 1 and ending on December 31.

(12) Separation from service means a participant who is an employee of the
Company has died, retired or otherwise has a termination of employment. However,
the employment relationship is treated as continuing intact while the employee
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Company under an applicable
statute or by contract. A leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the employee will return
to perform services for the Company. If the period of leave exceeds six months
and the individual does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six month period. Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes the employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, a 29
month period may, at the Company’s discretion, be substituted for such six month
period.

(13) Termination of employment occurs when the facts and circumstances indicate
that an employee of the Company reasonably anticipate that no further services
would be performed after a certain date (whether as an employee or as an
independent contractor) or that the level of bona fide services the employee
would perform after such date (whether as an employee or an independent
contractor) would permanently decrease to no more than 40 percent of the average
level of bona fide services performed (whether as an employee or independent
contractor) over the immediately preceding 36 month period (or the full period
services to Company if the employee has been providing services to the Company
less than 36 months and in accordance with applicable guidance issued by the
Internal Revenue Service.

5. In all other respects the Plan is ratified and approved.

 

4